Case 9:18-cv-80176-BB Document 70-1 Entered on FLSD Docket 12/28/2018 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                       Case No. 18-cv-80176

  IRA KLEIMAN,
  as personal representative of
  the estate of David Kleiman,
  and W&K INFO DEFENSE RESEARCH,
  LLC,

         Plaintiffs,

  v.

  CRAIG WRIGHT,

        Defendant.
  _____________________________________/

                     ORDER ON DEFENDANT’S MOTION
       TO CONTINUE THE JANUARY 8, 2019 DISCOVERY STATUS CONFERENCE

         THIS CAUSE is before the Court on Defendant’s Motion to Continue the January 8,

  2019 Discovery Status Conference [D.E. ___]. The Court has considered the Motion and is

  otherwise fully advised on the premises.

         Accordingly, it is hereby ORDERED AND ADJUDGED that the Motion for

  Continuance is GRANTED.

         The Discovery Status Conference is rescheduled for March 11, 2019. The parties shall

  submit a joint discovery status report on March 4, 2019.

         DONE and ORDERED in Chambers, Miami, Florida, this ___ day of December 2018.




                                                             Bruce Reinhart
                                                             United States Magistrate Judge

  Copies furnished to: Counsel of record
